Carter, J.
This case was previously argued and decided by this court. Walla Walla Lodge No. 56, I. O. O. F., v. Board of Equalization, ante, p. 292. The cause is again before the court on motions for a rehearing filed by both parties.
We hold that the building described in the evidence is subject to assessment for taxation purposes in the sum of $3,600, as found by this court in a previous opinion, ante, p. 292, the same being 45 per cent, of its assessed value. On the authority of Masonic Temple Craft v. Board of Equalization, p. 827, post, released herewith, the lot upon which the building stands is also subject to assessment for taxation purposes to the extent of 45 per cent, of $5,675, its assessed value, the same being the sum of $2,553.75. The building and lot therefore ought to be taxed on the basis of an assessed value of $6,153.75.
To the extent set forth herein the former opinion, ante, p. 292, is modified and the motions for a rehearing overruled.
Former opinion modified.